Citation Nr: 9921999	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-43 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1990 to 
October 1994.  

The issue on appeal arises from a July 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, in which service connection 
was granted for ulcerative colitis, and a noncompensable 
rating was assigned effective from October 20, 1994.  The 
veteran perfected her appeal concerning the rating assigned 
for this disability and by a May 1997 rating decision, the RO 
increased the rating for ulcerative colitis to 10 percent, 
effective from October 20, 1994.  

On September 18, 1997, a hearing was held in Hartford, 
Connecticut, before Iris S. Sherman, who is a member of the 
Board of Veterans' Appeals (Board) rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).  

In February 1998, the Board remanded the veteran's claim for 
additional development.  By a February 1999 supplemental 
statement of the case, the RO confirmed the 10 percent rating 
for ulcerative colitis.  


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 10 percent 
for ulcerative colitis is plausible, and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained by the RO.

2.  The veteran's ulcerative colitis is moderately severe and 
no greater since service connection was granted.



CONCLUSION OF LAW


A rating of 30 percent for ulcerative colitis is warranted 
since service connection was granted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7323 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect, in part, that an Air Force 
Physical Evaluation Board recommended that the veteran be 
medically discharged with severance pay in July 1994, due to 
a diagnosis of ulcerative colitis.  

In November 1994, the veteran filed a claim concerning, in 
part, service connection for ulcerative colitis. 

In December 1994, the veteran underwent a general medical 
examination for VA purposes.  It was noted that the veteran 
had first noted abdominal cramping and bloody stools in 
December 1993.  A colonoscopy and biopsy confirmed the 
diagnosis of ulcerative colitis.  The veteran was currently 
taking medication, although it was a reduced amount.  She had 
not noted any blood in her stool in the ten months prior to 
the VA examination.  She had intermittent diarrhea, lasting a 
day or two, and usually occurring about four times per day.  
It was also noted that the veteran had been diagnosed as 
having inflammatory bowel disease and had a history of anemia 
treated with iron tablets.  

Upon examination, the veteran was noted to be five feet, six 
inches high, with a weight of 145 lbs.  Her state of 
nutrition appeared to be good.  There were no negative 
findings relating to her skin, and her abdomen was soft and 
nontender with no organs or masses felt.  A rectal 
examination was deferred.  A blood test reflected a red blood 
cell count of 4.12 million/cmm, hemoglobin of 12.9 gm/100 ml, 
and hematocrit of 39.9 percent.  The veteran was diagnosed as 
having, in part, inflammatory bowel syndrome and anemia, 
treated.  

The veteran underwent a digestive examination for VA purposes 
in February 1995.  Her ulcerative colitis was in 
"remission," although she was still taking medication.  The 
veteran had a hard, brown bowel movement once a day, with no 
bright red blood per rectum.  She would experience cramps on 
rare occasions, although at the time of the examination the 
veteran was feeling well.  She had no fever, cough, abdominal 
pain, nausea, or vomiting.  

Upon examination, the veteran's abdomen was not tender or 
distended, and bowel sounds were normoactive.  There was no 
hepatosplenomegaly.  Rectal examination revealed a nontender 
brown stool.  The veteran's weight was 152 lbs., and she was 
not anemic.  There was no evidence of malnutrition, nausea, 
bowel disturbance, or abdominal disturbance.  A blood test 
reflected a red blood cell count of 4.12 million/cmm, 
hemoglobin of 12.9 gm/100 ml, and hematocrit of 39.9 percent.  
The veteran was diagnosed as having left-sided ulcerative 
colitis, by veteran's history and report, in remission.  

By a July 1995 rating decision, the RO granted service 
connection for ulcerative colitis, and assigned a 
noncompensable rating effective from October 20, 1994.

On a Form 9 filed in September 1996, the veteran indicated 
that she was seeking a 20 or 30 percent rating for her 
ulcerative colitis.  The veteran asserted that her symptoms 
sometimes prevented her from going to work, and she 
challenged the conclusion that the disability was in 
remission.  The medication she was taking would make her 
quite nauseous at time.  Her liver was slightly inflamed due 
to the condition.

The veteran underwent another intestines examination for VA 
purposes in October 1996.  The veteran continued on her 
medication, although it apparently made her nauseous.  The 
veteran subjectively complained of occasional diarrhea and 
cramps.  Her diarrhea consisted of three or four loose stools 
a day.  This occurred a few times a month, although there was 
no standard pattern.  Upon examination, the veteran's weight 
was 146 lbs.  She had not been anemic since 1994, there was 
no evidence of malnutrition, and her appetite was good.  The 
veteran did have occasional nausea, although this was 
associated with her medication.  A blood test reflected a red 
blood cell count of 3.99 million/cmm, hemoglobin of 13.0 
gm/100 ml, and hematocrit of 38.2 percent.  

The examiner concluded, in part, as follows:

By history, the [veteran] has a history 
of ulcerative colitis.  The extent of her 
disease activity currently is mild.  
However, it cannot be determined right 
now whether she has quiescent colitis in 
her colon or possibly even no colitis in 
the colon.  

To further evaluate the extent of the veteran's disease, a 
colonoscopy was ordered.  

In February 1997, a copy of the report of the veteran's 
November 1996 colonoscopy was associated with the claims 
file.  The findings included a normal anus and rectum.  
Biopsy results from 40 cm. were without significant 
abnormality, although biopsies at 30 cm. and 20 cm. were 
consistent with quiescent colitis and chronic mucosae.  

In March 1997, VA medical records were associated with the 
claims file.  These records consist of the handwritten 
version of the October 1996 VA examination report, as well as 
additional documentation detailing the veteran's November 
1996 colonoscopy procedure in November 1996.  

By a May 1997 rating decision, the RO increased the 
disability rating for ulcerative colitis to 10 percent, 
effective from October 20, 1994.

In September 1997, the veteran testified at the RO before the 
undersigned Board member.  She stated that approximately four 
to five times a month, she would experience abdominal 
cramping and excessive trips to the bathroom.  In the prior 
year, her symptoms had required her to visit the hospital 
twice.  Although the veteran experienced symptoms at other 
times, she would just hope that they would go away (rather 
than seek treatment).  When she used the bathroom, there was 
"very obvious blood."  The abdominal cramping was very 
painful.  In fact, one time the abdominal pain was so intense 
that it required a trip to the emergency room.  There she was 
given pain medication, which did not work; in fact, the pain 
worsened.  The veteran was also given medication for nausea 
and vomiting.  The veteran estimated that in the prior year, 
she had missed five to six days of work due to her symptoms.  
The symptoms would be so severe that she would be unable to 
concentrate, approach anyone, or feel comfortable.  Although 
the veteran had been hospitalized twice for her condition, 
she would have gone more had she had better medical coverage.  

The veteran was taking, in part, Gas-X and Tylenol for her 
symptoms (the veteran later testified that while she was also 
taking Mesalamine, she was not taking any oral steroids).  
Her symptoms prevented the veteran from working out three to 
four times a month.  She could not eat fruits, vegetables, 
popcorn, spicy foods, or anything with seeds on it.  The 
veteran had been treated twice by a private physician for her 
condition, and she was apparently scheduled to see him again 
in two months.  The veteran's symptoms were essentially 
active for half of every month.  Even at times when her 
symptoms were not acute, she was still "aware" of her 
condition and was very cautious as a result.  The veteran 
would feel as if she had gas, but "it's not going nowhere."  
The veteran also testified that twice in the prior several 
years, she had lost eight to nine pounds.  Her current weight 
was 134 lbs.  When her condition flared up, the veteran would 
feel pain and would have blood in her stools.  The veteran 
was not taking any medication for anemia.  

The veteran testified that she worked as a food server and a 
sales associate.  Her jobs required that she be on her feet a 
lot.  She had not been advised that surgery was necessary.  
The veteran had vomited three times while in the hospital, 
but it was not a regular occurrence.  The principal symptoms 
the veteran had to deal with were pain and diarrhea.    

At the hearing, the veteran's representative submitted 
additional records and waived prior RO review.  These records 
reflect that the veteran sought treatment in July 1997 for 
severe pain in the right lower quarter.  A colonoscopy 
indicated that the veteran had diffuse proctocolitis 
consistent with ulcerative colitis, and a biopsy revealed 
inflammatory bowel disease consistent with active chronic 
ulcerative colitis.  A blood test conducted in July 1997 
reflected a red blood cell count of 3.77 million/cmm, 
hemoglobin of 11.1 gm/100 ml, and hematocrit of 35.1 percent.  

These records reflect that the veteran again sought treatment 
for abdominal pain in August 1997.  She reported that her 
ulcerative colitis symptoms were under control with 
medication and that she was feeling well.  Upon examination, 
the veteran was in no distress.  Her abdomen was firm and 
nontender with normal bowel sounds.  A rectal examination was 
deferred.  Following the examination, the veteran's chronic 
ulcerate colitis was noted to be stable on medication.  

In February 1998, the Board remanded the veteran's claim for 
additional development.

In March 1998, the RO wrote to the veteran's last known 
address and requested her assistance in obtaining up-to-date 
records from VA and private health care providers.  The 
veteran did not respond to this letter.  

In July 1998, the veteran underwent a gastroenterology 
examination for VA purposes.  The veteran reported having 
about seven bowel movements every day.  At the onset, her 
stools were mushy, but in a short while she had very water 
stools and before long her stools contained blood.  The 
veteran also had constant pain in her lower abdomen, which 
had an intensity of 6 on a scale of 10.  There was no 
radiation, but this "severe aching pain" would double the 
veteran up.  It would be present at a low level all day, but 
would intensify after a bowel movement.  The pain was 
gradually relieved after a bowel movement.  This was a daily 
affair.  The examiner also noted that the veteran gave a 
history very suggestive of tenesmus.

The veteran reported that she remained under the care of a 
private physician, and would have about two episodes of 
diarrhea and abdominal pain, with each episodes lasting about 
one to two days.  These episodes consisted of the following: 
1.  Diarrhea about three to four times a day, mushy stool 
with no blood noted; 2.  Abdominal pain; similar to that in 
the service and described above but of lesser intensity; 3.  
Tenesmus; and 4.  Anemia.  The veteran reported that she had 
been given oral iron tablets so the examiner presumed that 
she must have had iron deficiency anemia.  The veteran had no 
history of menorrhagia.  Thus, the examiner presumed that the 
veteran became iron deficient due to blood loss from her 
colitis.  The veteran had no history of skin, joint, or eye 
problems related to her condition.  She also had no history 
of anal fissures, fistulae, or perirectal abscesses.  

The veteran worked as a supervisor and therefore was able to 
get to a toilet whenever she had diarrhea.  She went to work 
even when she had diarrhea and therefore had not missed any 
time from her job.  Her nutritional state was good; the 
veteran had no pallor, skin lesions, clubbing, icterus, or 
stigmata of liver disease.  The abdomen was soft and there 
was minimal tenderness on deep palpation in the suprapubic 
area.  There were no masses felt.  There was no clinical 
evidence of organomegaly or bowel sounds, and no hernias were 
noted.  Rectal examination revealed no perianal lesions, 
fissures, or fistulae.  Tone was normal and the voluntary 
increase in tone on squeezing was normal.  There were no 
masses or tenderness.  Brown stool on glove was noted and 
hemoccult was negative.  A blood test reflected, in part, 
hemoglobin of 12 gm/100 ml, and hematocrit of 37.6 percent.  

Following the examination and after reviewing the veteran's 
colonoscopy reports, the VA examiner's impression was that 
the veteran continued to have exacerbations, now milder than 
before, approximately twice each month, lasting one to two 
days each.

In October 1998, the veteran underwent an intestines 
examination for VA purposes.  She continued to be followed by 
a private physician for inflammatory bowel disease.  While 
the veteran was under reasonably good control with 
medication, she did have bouts of abdominal pain that came 
one to two times every month.  The bouts were characterized 
by pain that began in the left lower quadrant and included a 
constant aching discomfort and a crampy abdominal pain.  The 
veteran noticed increased flatus and burping with these bouts 
pain.  The pain could last up to several hours and was severe 
enough that she would have difficulty standing upright.  The 
pain was also associated with an increased number of bowel 
movements which were often loose and numbered up to five per 
day.  The veteran very rarely had any blood in these bowel 
movements, however.  She was recently given new medication 
for this pain, and had noted that this medicine gave her 
significant relief with recent attacks.

The veteran's weight had been stable, fluctuating plus or 
minus five pounds, but there had no significant change in her 
mean weight over the prior several years.  She was nauseated 
several times per week and associated this with taking her 
medications and vitamins.  She had had no bouts of vomiting.  
The veteran had some occasional constipation but much more 
frequently had two semi-formed bowel movements per day.  She 
had had no fecal incontinence and rarely was awakened for 
nocturnal stooling.  She had had no history of fistula 
formation. 

A blood test reflected, in part, hemoglobin of 12.6 gm/100 
ml.  Upon examination, the veteran was alert and healthy 
appearing.  The abdomen had no organomegaly or masses.  There 
was mild tenderness to deep palpation in the right and left 
lower quadrants.  The examiner's impression was that the 
veteran's chronic ulcerative colitis was under good control 
with medicine.  The disease appeared to be limited to the 
distal colon.  

In a February 1999 supplemental statement of the case, the RO 
confirmed the 10 percent rating assigned to the veteran's 
ulcerative colitis.  


II.  Analysis

The veteran's claim for a rating in excess of that currently 
assigned for ulcerative colitis is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that the veteran has presented a claim that is plausible.  
Further, the Board is satisfied that all relevant available 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist 
under 38 U.S.C.A. § 5107(a).

As noted in the introduction section above, by rating action 
in July 1995, service connection was awarded for ulcerative 
colitis; a noncompensable rating was assigned effective from 
October 20, 1994, under Diagnostic Code 7323 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.  By a May 1997 
rating decision, the RO increased the rating for ulcerative 
colitis to 10 percent, effective from October 20, 1994.  

In Fenderson v. West, 12 Vet App 119 (1999), the United 
States Court of Veterans Appeals (known as the United States 
Court of Appeals for Veterans Claims since March 1, 1999) 
(hereinafter "the Court") held that the rule from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1998).  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1998).  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10 (1998); Schafrath 
v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998). 

The specific criteria for evaluating ulcerative colitis are 
as follows: 

7323  Colitis, ulcerative:

Pronounced; resulting in marked malnutrition, 
anemia, and general 	debility, or with serious 
complication as liver abscess . . . .100
Severe; with numerous attacks a year and 
malnutrition, the health 
	only fair during remissions . . . . . . . . . 
. . . . . . . . . . . . . . . . . 60 
Moderately severe; with frequent exacerbations . . 
. . . . . . . . . . . . . 30 Moderate; with 
infrequent exacerbations . . . . . . . . . . . . . 
. . . . . . .  10 

38 C.F.R. § 4.114, Diagnostic Code 7323 (1998).

The record supports a rating of 30 percent since service 
connection was granted.  The veteran has reported episodes of 
anemia; and, in fact, a blood test in July 1997 revealed a 
hemoglobin of 11.1gr/100 ml and a hematocrit of 35.1 percent.  
A colonoscopy in July 1997 confirmed the presence of chronic 
ulcerative colitis.  This was demonstrated by diffuse 
proctocolitis.  She reports painful cramping and episodes of 
diarrhea.  She has also reported blood in her stools, on 
occasion.  However, the record does not demonstrate 
malnutrition with health affects.  The veteran's nutritional 
state has been good and her weight has not fluctuated 
greatly.  She has been described as healthy looking.  She has 
not missed any work, and there are no stigmata of liver 
disease.  In summary, while the symptomatology is more 
closely analogous to the criteria for a 30 percent rating 
since service connection was granted, it is of not such 
severity as to warrant a finding that it is severe at any 
time since service discharge.


ORDER

Entitlement to a rating of 30 percent for ulcerative colitis 
is granted, subject to the applicable criteria pertaining to 
the payment of monetary benefits.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 

